REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Kalkanoglu (US 5,437,923) for the following reasons:
Kalkanoglu teaches a roof system comprising: a substrate and thermoplastic membrane affixed to the substrate, where the thermoplastic membrane is a planar body including a multiple ply structure, each layer in the multiple ply structure include flame retardant compounds including magnesium hydroxide and calcium carbonate dispersed within a flame-retardant bitumen composition modified with thermoplastic resin including polyolefin.
However, as stated in Applicant’s Declaration filed 06/02/22, the bitumen roofing membrane disclosed by Kalkanoglu is distinct from the thermoplastic roofing membrane as required in claim 11 and cannot meet ASTM requirements of thermoplastic roofing membranes.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787